Citation Nr: 9906930	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  95-21 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disorder.  

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to a compensable rating for a cervical spine 
disorder.  

4.  Entitlement to a rating in excess of 10 percent for 
epididymitis with right hydrocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from February 1984 to February 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1994 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In April 1997, the Board remanded the issues of entitlement 
to service connection for a thoracic spine disorder and a low 
back disorder to the RO for further evidentiary development.  
The case is now ready for appellate review.

In the August 1994 Notice of Disagreement, the veteran 
appealed the grant of a noncompensable evaluation for 
epidymitis and right hydrocele.  Subsequently, in a March 
1996 decision the hearing officer granted a 10 percent 
evaluation for the disability.  In AB v. Brown, 6 Vet. App. 
35 (1993), the United States Court of Appeals for Veterans 
Claims (Court) held that regarding a claim for an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  The Court 
also stated that it follows that such a claim remains in 
controversy "where less than the maximum available benefits 
are awarded." Id. at 38.  In view of this decision, the Board 
concludes that despite the fact that a 10 percent evaluation 
was recently awarded, the claim for an increased evaluation 
for epididymitis and right hydrocele remains in appellate 
status since the maximum benefit allowed by law and 
regulation has not yet been granted.




FINDINGS OF FACT

1.  There is no competent evidence of record that the veteran 
currently has a thoracic spine disorder.  

2.  There is no competent evidence of record that the veteran 
has a low back disorder. 

3.  The veteran's cervical spine disorder is manifested by 
subjective complaints of pain; clinical findings that show 
full range of motion and no abnormality of the cervical 
spine.

4.  Current objective findings of the veteran's epididymitis 
and right hydrocele include extremely sensitive bilateral 
testes with atrophy.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
thoracic spine disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a low 
back disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The criteria for a compensable rating for a cervical 
spine disorder have not been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 4.31, 4.71, 4.71a, 
Diagnostic Code 5290 (1998).

4.  The criteria for an evaluation of 20 percent for 
epididymitis and right hydrocele, status post operative with 
residual chronic pain have been met. 38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3.4.20, 4.115b, 
Diagnostic Code 7523 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection a thoracic spine disorder and a low back disorder 
because the disorders began during active service.

Factual Background

The veteran's service medical records show that the veteran 
was seen for complaints of chronic pain in the thoracic and 
lumbar spinal regions.  A July 1993 entry reflected that upon 
physical examination, there was visible dextroscoliosis of 
the thoracic spine and levoscoliosis of the lumbar spine at 
T11-12.  A diagnosis of chronic low back pain was shown in an 
entry dated in September 1993.  The veteran did not indicate 
a history of recurrent back pain in his report of medical 
history dated in January 1994.  The veteran's separation 
examination dated in January 1994 noted a normal spine and 
musculoskeletal system.  

The veteran was accorded a VA orthopedic examination in July 
1994.  At that time, he reported that he sustained a neck and 
back injury during service as a result of his job as an 
aircraft armament specialist.  He reported that X-rays were 
taken and he was found to have slight scoliosis.  On 
examination of the spine, there was no abnormal curvature 
noted.  There was no tenderness to percussion over the spine.  
The back was extremely supple with 40 degrees of lateral 
flexion, rotation was to 40 degrees, extension was to 40 
degrees, and anterior flexion was to 90 degrees, all without 
any increased paraspinal muscle spasm.  The diagnosis was 
status post neck and back injury, no disability found.  

The veteran was accorded a personal hearing in November 1995.  
At that time, he testified that he injured his low back 
during service.  He testified that he and his partner were 
lifting armament when his partner fell and caused the veteran 
to twist his back.  The veteran testified that treatment was 
provided during service.  Since the incident, the veteran 
reported a feeling of pressure on his back.  However, 
following service he received no treatment because he was 
advised that there was nothing that could be done.  The 
veteran reported that labor-type work produced back pain.  He 
testified that his thoracic spine disorder was the result of 
heavy lifting during service. 

The veteran was accorded a VA orthopedic examination in 
December 1995.  At that time, he reported the presence of 
pain in the mid-thoracic area, as well as the posterior 
cervical region.  He also reported discomfort in the lumbar 
area and the hips.  On physical examination, the veteran's 
gait was described as within normal limits.  There were no 
pathological reflexes.  Examination of the lumbosacral area 
revealed a normal lordosis of the lumbar spine.  There were 
no particular paraspinous muscle spasm noted in the lumbar or 
thoracic area to palpation.  Forward flexion was to 90 
degrees without difficulty.  The examiner made reference to 
an in-service diagnosis of 68 degrees of levoscoliosis to the 
left in the thoracic area.  However, current X-ray 
examination revealed no abnormality.  The disc spaces in the 
lumbar area were within normal limits and there was no 
abnormal curvature of the lumbar spine noted on the X-ray 
studies.  The examiner commented that the history of possible 
scoliosis could be due to trauma of lifting, but on current 
X-rays was not apparent.  The examiner noted that he was 
unable to find any neurological deficits and the current X-
rays appeared within normal limits.  

In response to the Board's April 1997 Remand, the veteran was 
accorded a VA orthopedic examination in December 1997.  At 
that time, he reported an injury to his mid and lower back 
during service.  He reported that he worked as a truck driver 
with no limitations.  Additionally, he reported no subsequent 
treatment since his discharge from service.  The veteran's 
current complaints were neck pain, mid back pain, and low 
back pain.  On examination, the only objective finding was 
positive Waddell's testing which indicated functional pain 
behavior.  The veteran had a symmetrical dorsal and lumbar 
spine.  He was described as a well muscled young man in no 
obvious distress.  There was no evidence of scoliosis with 
forward thoracolumbar flexion.  There was no hypertrophy or 
spasm in the dorsal or lumbar region.  The veteran reported 
diffused discomfort to light touch and throughout the 
paraspinal muscles.  Palpation revealed no localized 
tenderness and no hypertonicity.  The sacroiliac joints were 
nontender.  The veteran had unrestricted upper and lower 
extremities motion.  Range of motions of the lumbar spine 
were as follows:  forward flexion was to 90 degrees, lateral 
bending was to 30 degrees, bilaterally, and lateral rotation 
was to 30 degrees, bilaterally.  Supine straight leg raising 
and seated straight leg raising was negative.  Supine 
straight leg raising was limited to 75 degrees due to 
hamstring tightness.  The veteran had strong hip flexors, 
abductors, adductors, internal and external rotators.  The 
diagnoses were functional pain behavior and normal 
musculoskeletal and neurologic examinations.  Additionally 
the examiner made the following comments: There is no 
functional impairment of the lumbar or thoracic spine.  There 
was discomfort manifested on Waddell's testing for functional 
nonorganic pain behavior.  The examiner reported that there 
was no impairment utilizing the American Medical Association 
guides evaluation of permanent impairment, 4th edition.  The 
examiner reported that a magnetic resonance imaging report 
would not be necessary based on the current findings.  
Finally, the examiner reported that the veteran had a normal 
orthopedic examination.  And thus there could be no 
connection no connection to his service connected cervical 
spine disorder.   

VA outpatient treatment records dated from June to August 
1998 show physical therapy for the veteran's low back pain 
complaints.  

Analysis

The Board is satisfied that all relevant facts have been 
properly developed, and that no further development is 
required to comply with the duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107(a).

The threshold question in every case is whether each claim 
presented is well-grounded under 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation; the claim must be accompanied by 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The statutory duty 
to assist the appellant in the development of his claim does 
not arise unless and until a well-grounded claim is 
presented.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

In general, service connection may be granted for 
disabilities incurred in or aggravated during active service. 
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303.  For 
certain chronic conditions, service connection may be granted 
if such disorder is manifested to a compensable degree within 
one year after the veteran's separation from service.  38 
U.S.C.A. §§ 1110,1131; 38 C.F.R. §§ 3.307, 3.309 (1998).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1998).  

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability. 
38 C.F.R. § 3.310(a) (1998); Harder v. Brown, 5 Vet. App. 
183, 187 (1993).

Thoracic Spine Disorder

In this case, the service medical records showed that the 
appellant complained of chronic pain in his thoracic spine 
and was diagnosed with dextroscoliosis of the thoracic spine 
in 1993.  Thereafter, the veteran's separation examination 
noted a normal spine.  The second prong of the Caluza 
analysis has arguably been satisfied.  

The pertinent inquiry therefore, is whether there is 
competent evidence of record which establishes a current 
disability.  In this case, the record does not contain such 
evidence.

There is no current diagnosis of a thoracic spine disorder of 
record.  As noted above, one element of a well-grounded claim 
is a presently-existing disability stemming from the disease 
or injury alleged to have begun in or been aggravated by 
service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Absent evidence of a current disability, the claim is not 
well grounded.  In this case, no competent medical evidence 
of the current existence of a disability of the thoracic 
spine has been presented.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).

Finally, there is no competent evidence of record which 
establishes a nexus between the currently claimed thoracic 
spine disorder and his service-connected cervical spine 
disorder and service.  The Court of Appeals for Veterans 
Claims (Court) has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded." Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

The appellant himself has testified to the effect that he has 
a thoracic spine disorder which is related to his service 
connected cervical spine disorder and service.  However, 
while a lay party is competent to testify as to facts within 
his own observation and recollection, such as visible 
symptoms, a lay party is not competent to provide probative 
evidence as to matters requiring expertise derived from 
specialized medical education, training, or experience, such 
as matters of medical diagnosis and causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Inasmuch as two of the three required elements for the 
presentation of a well grounded claim have not been shown, 
the Board concludes that the appellant's claim of service 
connection for a thoracic spine disorder is not well-grounded 
and must be denied.


Low Back Disorder

In this case, the service medical records showed that the 
appellant complained of a chronic pain in his lumbar spine 
and was diagnosed with levoscoliosis of the lumbar spine in 
1993.  Thereafter, the veteran's separation examination noted 
a normal spine.  The second prong of the Caluza analysis has 
arguably been satisfied.  

The pertinent inquiry, therefore, is whether there is 
competent evidence of record which establishes a current 
disability.  In this case, the record does not contain such 
evidence.

There is no current diagnosis of a low back disorder of 
record.  As noted above, one element of a well-grounded claim 
is a presently-existing disability stemming from the disease 
or injury alleged to have begun in or been aggravated by 
service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Absent evidence of a current disability, the claim is not 
well grounded.  In this case, no competent medical evidence 
of the current existence of a disability of the lumbar spine 
has been presented.  See Chelte v. Brown, 10 Vet. App. 268 
(1997).

The Board notes that the veteran has submitted VA outpatient 
treatment records that show physical therapy for the 
veteran's complaints of low back pain.  A diagnosis is not 
provided.  The veteran's complaints of low back pain do not 
establish the presence of a current disability.  A competent 
medical diagnosis is required.  

Moreover, there is of record no competent medical evidence 
which establishes a nexus between the currently claimed low 
back disorder and either the service connected cervical spine 
disorder and service.  There is no competent evidence of 
record which establishes a nexus between the currently 
claimed thoracic spine disorder and his service-connected 
cervical spine disorder and service.  The appellant himself 
has testified to the effect that there is an etiological link 
between his currently claimed low back disorder and his 
service connected cervical spine disorder and service.  
However, while a lay party is competent to testify as to 
facts within his own observation and recollection, such as 
visible symptoms, a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical education, training, or experience, 
such as matters of medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the issue involves medical 
causation, competent medical evidence which indicates that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In this case, no such evidence has been presented, 
and accordingly the claim is not well grounded and must be 
denied.

Additional Matters

Because the veteran's claims for service connection are not 
well-grounded, VA is under no duty to further assist him in 
developing facts pertinent to those claims. 38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a); Epps v. Gober, 126 F.3d 1454 
(Fed. Cir. 1997); see Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  VA's obligation to assist depends upon the 
particular facts of the case and the extent to which VA has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69, 78 (1995).  The Court has recently held that 
the obligation exists only in the limited circumstances where 
the appellant has referenced other known and existing 
evidence.  Epps v. Brown, 9 Vet. App. 341, 344 (1996).  The 
VA is not on notice of any other known and existing evidence 
which would make the adjudicated service connection claims 
plausible.  The Board's decision serves to inform the veteran 
of the kind of evidence which would be necessary to make his 
claims well-grounded.

The veteran's representative contends that the VA has 
gratuitously expanded its duty to assist the veteran in 
developing evidence to include the situation in which the 
veteran has not submitted a well-grounded claim.  Veterans 
Benefits Administration Manual M21-1, Part III, Chapter 1, 
1.03(a), and Part VI, Chapter 2, 2.10(f) (1996).  The 
veteran's representative further contends that the M21-1 
provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.  The Board, 
however, is required to follow the precedent opinions of the 
Court. 38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 2 
Vet. App. 8, 14 (1991). Subsequent to the revisions to VA 
Manual M21-1, in Meyer v. Brown, 9 Vet. App. 425 (1996), the 
Court held that the Board is not required to remand a claim 
for additional development, in accordance with 38 C.F.R. § 
19.9, prior to determining that a claim is not well-grounded.  
Furthermore, in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), the Federal Circuit Court clarified that claimant is 
required to submit and establish a well grounded claim prior 
to any duty on the part of the VA to develop the facts 
pertinent to the claimant's claim.  The Board is not bound by 
an administrative issuance that is in conflict with binding 
judicial decisions, and the Court's holdings on the issue of 
the VA's duty to assist in connection with the well-grounded 
claim determination are quite clear.  See Bernard v Brown, 4 
Vet. App. 384, 394. (1993); 38 C.F.R. § 19.5.  The Board has 
determined, therefore, that, in the absence of a well-
grounded claim, the VA has no duty to assist the veteran in 
developing his claim.

Increased Ratings

At the outset, the Board is of the opinion that the veteran's 
claims for increased ratings are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  
His assertions that his disabilities are greater than 
currently evaluated is sufficient to make his claims 
plausible.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required in order to comply with the duty to 
assist him mandated by 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998)


Relevant Law and Regulations

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability. They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule. 38 
U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In evaluating claims for increased ratings, the 
Board must evaluate the veteran's condition with a critical 
eye towards the lack of the usefulness of the body or system 
in question. 38 C.F.R. § 4.10 (1998). In evaluating a given 
disability, the present level of disability is of primary 
concern. 38 C.F.R. § 4.1 (1998); see also Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation should be assigned when the 
required residuals are not shown.  38 C.F.R. § 4.31 (1998).

A disability of the musculoskeletal system is measured by its 
effect on ability to perform normal working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  Weakness is as important as limitation of 
motion in assigning the most accurate disability rating.  38 
C.F.R. § 4.40 (1998). Disability of the joints is measured by 
abnormalities of motion, such as limitation of motion or 
hypermobility, instability, pain on motion, or the ability to 
perform skilled motion smoothly. 38 C.F.R. § 4.45 (1998).  
Painful motion with joint or periarticular pathology and 
unstable joints due to healed injuries are recognized as 
productive of disability entitled to at least a minimal 
compensable rating for the joint in question. 38 C.F.R. § 
4.59 (1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Veterans Appeals stated that "a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Cervical Spine Disorder

Factual background

A review of the record in this case discloses that, while in 
service, the veteran was seen with complaints of recurrent 
shooting pains in the cervical spine area.  On examination 
there was no atrophy.  There was full neck range of motion 
and full range of motion at the shoulders without eliciting 
pain.  There was no tenderness in the vertebral or 
paravertebral areas.  The diagnosis was possible cervical 
radiculopathy.  

On VA orthopedic examination in July 1994, range of motion 
measurements showed flexion to 40 degrees, extension was to 
40 degrees,  rotation was to 40 degrees, and anterior flexion 
was to 90 degrees, all without any increased paraspinal 
muscle spasm.  

The veteran was accorded a VA examination in December 1995.  
On examination, there was no evidence of any particular 
paraspinous muscle spasm in the cervical spine area to 
palpation.  The examiner noted that turning of the veteran's 
neck from right to left caused some popping and grating in 
the cervical area.  Ranges of motion were as follows:  
forward flexion was to 90 degrees without difficulty, 
shoulders posteriorly were to 40 degrees on the left, and to 
50 degrees on the right.  An X-ray study of the cervical 
spine noted some minimal degenerative changes with the disc 
spaces being intact.  

The veteran was accorded a personal hearing in November 1995.  
At that time, he testified that his cervical spine disorder 
was the result of heavy lifting during service.  The veteran 
also related a history of a car accident during service, with 
subsequent requirement to wear a neck brace.  

The veteran was accorded a VA orthopedic examination in 
December 1997.  On examination, the spine was noted as 
symmetrical.  There was no spasm or tenderness.  Upper 
extremities had full range of motion, no atrophy.  Sensation 
was intact with reflexes present and equal.  Ranges of motion 
were as follows: flexion was to 50 degrees, extension was to 
50 degrees, lateral rotation was to 55 degrees and rotation 
was to 60 degrees.  

Discussion

The Board observes that, in order to warrant a compensable 
evaluation for service-connected cervical muscle spasm, there 
would need to be demonstrated the presence of at least slight 
limitation of motion of the cervical segment of the veteran's 
spine (38 C.F.R. § 4.71a, Diagnostic Code 5290).  However, as 
is clear from the above medical evidence, the veteran 
currently experiences no limitation of motion of the cervical 
spine.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1998).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1998).  The Court has held that functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability. DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

In this case, the record does not include evidence that the 
veteran's service-connected degenerative disc disease of the 
cervical spine results in functional loss.  On the most 
recent VA examination, the examiner noted a normal 
musculoskeletal and neurologic examination.  Most 
significantly, no loss of range of motion has been 
demonstrated.  The Board believes that such findings do not 
warrant a compensable disability evaluation.  See 38 C.F.R. 
§ 4.31 (1998).

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
increased disability rating for his service-connected 
cervical spine disorder.  Accordingly, a compensable  rating 
for veteran's service-connected cervical spine disorder is 
denied.  

Epididymitis and Right Hydrocele

Factual background

The veteran's service medical records show that the veteran 
was seen with complaints of sterility in 1991.  Following a 
workup for sterility, the veteran was diagnosed as having 
epididymitis and right hydrocele for which he underwent a 
testicular biopsy.  

During the VA examination in July 1994, the veteran reported 
a feeling of discomfort after sexual intercourse.  On 
examination, the veteran's testes were observed to be quite 
small.  There was slight tenderness to palpation along the 
spermatic cord.  There was no hydrocele noted.

The veteran was accorded a personal hearing in November 1995.  
At that time, he testified that he felt pressure in his right 
testicle. The veteran testified that was in constant pain, 
and that sexual intercourse was difficult due to the 
sensitivity.  He testified that he was sterile.  

The veteran was accorded a VA examination in December 1995.  
At that time, he reported complaints of continuous dull 
aching pain in the testes that varied in degree of 
discomfort.  The veteran reported periodic swelling in the 
scrotum and increased pain.  On examination, the testes are 
described as small and extremely sensitive, and the slightest 
amount of palpation caused discomfort.  There were no 
nodularities within the testes noted, and the epididymal was 
not palpable.  The examiner commented that, "everything 
seems to be extremely atrophic and small including the 
epididymal."  There were no sperm granulomas or 
spermatocele-type lesions palpated.  The vasa was palpable 
but had to examine due to the veteran's sensitivity.  The 
diagnostic impression was orchialgia.  

Discussion

Service connection is presently in effect for epididymitis 
and right hydrocele with chronic testicular pain, which has 
been assigned a 10 percent disability evaluation.

When an unlisted condition is encountered, it is permissible 
to rate under a closely related disease or injury in which 
not only the function affected, but the anatomical 
localization and symptomatology, are closely analogous.  
Conjectural analogies should be avoided, as should the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor should ratings assigned to organic diseases or 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

The RO rated the veteran's disability under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7525 (chronic epididymo-orchitis).  
Under this code, chronic epididymo-orchitis is to be rated as 
a urinary tract infection.  A 10 percent evaluation is 
assigned for long-term drug therapy requiring one to two 
hospitalizations per year and/or requiring intermittent 
intensive management.  A 30 percent evaluation is warranted 
for recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year) and/or requiring continuous intensive management.
 However, it is the opinion of the Board that Diagnostic Code 
7525 is not the most appropriate analogous code for 
evaluating the veteran's epididymitis and right hydrocele 
based on the evidence of record. 

The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In the instant case, 
the Board has considered whether another Diagnostic Code is 
more appropriate for application.  The Board is obligated to 
provide an explanation for any such change.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

Inasmuch as the veteran's service-connected disability is 
manifested by testicular atrophy, the Board finds that 
38 C.F.R. § 4.115b, Diagnostic Code 7523 (complete atrophy of 
the testes) is the more appropriate analogy for evaluation.

Moreover, the Board is of the opinion that an increased 
evaluation is warranted under Diagnostic Code 7523.  Under 
that Diagnostic Code, a 10 percent disability rating is 
assigned for complete atrophy of one testis; a 20 percent 
disability rating is assigned for complete atrophy of both 
testes.

The Board notes that the appellant indicated during his 
December 1995 VA examination that he could still engage in 
sexual relations with his wife, albeit with feelings of 
discomfort thereafter.  However, the December 1995 examiner 
noted that "everything seems to be extremely atrophic and 
small including the epididymis."  Additionally, the 
examining physician noted that he could not feel or observe 
anything to account for the veteran's atrophied testes.  
Based on the foregoing clinical findings, and applying the 
benefit of the doubt rule, the Board finds that an increased 
rating of 20 percent is warranted under 38 C.F.R. §§ 4.20 and 
4.115b, Diagnostic Code 7523 (1998).  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  This is the highest 
rating available under that Diagnostic Code.  Accordingly, 
the benefit sought on appeal is granted.   


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for a thoracic spine disorder is 
denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a low back disorder is denied.

A compensable rating for a cervical spine disorder is denied. 

A disability rating of 20 percent is granted for the 
epididymitis and right hydrocele, subject to the law and 
regulations governing the award of monetary benefits.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

- 3 -


- 1 -


